Matter of Jones (2017 NY Slip Op 07882)





Matter of Jones


2017 NY Slip Op 07882


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ.


[*1]MATTER OF JACQUELINE B. JONES, AN ATTORNEY. 

Order of suspension entered pursuant to Judiciary Law § 90 (4) (f).
(Filed Oct. 25, 2017.)